Citation Nr: 1442921	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-09 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 30 percent for migraine headaches, status post skull fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel






INTRODUCTION

The Veteran served on active duty from November 1981 to December 1981.  He had subsequent service in the Army Reserve, including a period of active duty for training from May 15, 1986 to May 31, 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In July 2013, the Board issued a decision withdrawing the claim for a total disability rating based on individual unemployability by reason of service-connected disabilities (TDIU).  The Board also granted an increased, 30 percent rating for migraine headaches, status-post skull fracture, for the period prior to September 1, 2009, but denied ratings in excess of 30 percent prior to and from September 1, 2009.  

The Veteran appealed the July 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court). 

In May 2014, the Court granted a Joint Motion for Remand, filed by representatives for both parties, partially vacating the decision to the extent that it denied a rating in excess of 30 percent for migraine headaches, status-post skull fracture, and remanding the matter to the Board for further proceedings consistent with the Joint Motion.

As noted in a February 2013 deferred rating decision, the issue of entitlement to a separate evaluation for the residuals of traumatic brain injury (in addition to the service-connected headaches) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This matter is referred to the AOJ for development.  

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals additional VA outpatient treatment records dated through February 2013, which have been reviewed by the AOJ and the Board in conjunction with the matter on appeal.



FINDING OF FACT

The Veteran's migraine headache disability is characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a 50 percent rating for migraine headaches, status-post skull fracture, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100.



REASONS AND BASES FOR FINDING AND CONCLUSION


I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for increased rating for migraine headaches, status-post skull fracture, in a February 2007 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for an increased rating for his migraine headaches disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  He was also informed of the disability rating and effective date elements of his claim in the February 2007 letter.

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.

The Veteran was afforded also afforded various VA examinations to determine the nature and severity of the migraine headache disability on appeal.  As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disability in relation to the pertinent rating criteria, they are adequate for adjudication purposes. 

 For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims herein decided on appeal are thus ready to be considered on the merits.

II.  Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, as the disability has not significantly changed, a uniform rating is warranted.

The Veteran's migraine headache disability is rated as 30 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and a 50 percent evaluation is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  50 percent is the maximum rating available under this Diagnostic Code.

The Rating Schedule does not define "prostrating."  "Prostration" has been defined as "complete physical or mental exhaustion."  MERRIAM-WEBSTER'S NEW COLLEGIATE DICTIONARY 999 (11th ed. 2007).  "Prostration" has also been defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st ed. 2007).  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."  See Eady v. Shinseki, No. 11-3223, 2013 WL 500460 (Vet. App. Feb. 12, 2013) (The Board adopts the Court's definition as its own.).

Additionally, the terms "productive of severe economic adaptability" have not been clearly defined by regulations or by case law.  The United States Court of Appeals for Veteran's Claims (Court) has noted that "productive of" can either have the meaning of "producing" or "capable of producing."  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually "produce" severe economic inadaptability to warrant the 50 percent rating.  Id. at 445-46.  Further, "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to a TDIU.  Id. at 446; see also 38 C.F.R. § 4.16.  The Board notes, however, that the migraines must be, at minimum capable of producing "severe" economic inadaptability.

The pertinent evidence of record includes the Veteran's August 2006 application requesting a TDIU due to inability to work due to his service-connected disabilities and accompanying statement in support of his claim dated in September 2006.  He reported that he had difficulty sleeping due to severe pain.  He noted that the pain in his neck, spine, and left arm, along with regular migraine headaches, took over his life.  He noted that he could not work a full work week due to these symptoms and was significantly limited in his ability to perform physical activities, including inability to run or bike.

In an August 2006 statement, the Veteran's treating VA physician noted that he believed that the Veteran was severely limited in the amount of physical activity that he could perform and was unemployable due to his medical issues.  

VA outpatient treatment records also document the Veteran's migraine headache complaints.  

On VA QTC examination in March 2007, the Veteran reported experiencing recurring headaches.  The headaches sometimes started with neck stiffness then pain in the right temple and eyes.   When the headaches occurred, he indicated that he was able to go to work but required medications.  The averaged 2 times per week and each attack lasted for 10 hours.  He did not have dizziness.  The Veteran also endorsed difficulty sleeping, noting that he only got 3 to 4 hours per night.

The examiner indicated that a neurological examination was normal.  An x-ray revealed sinusitis in the left maxillary sinus.

The examiner diagnosed headaches, status-post skull fracture.  The examiner indicated that there were subjective complaints of chronic headache with an objectively normal neurological examination.  There was no finding of smell or taste problems.

In an addendum, the examiner opined that the Veteran's headache disability affected his daily living.  He reported that the Veteran missed 60 days of work in the past year due to his headaches.  He noted that, if the Veteran treated his headaches early, he could turn to work within a few hours, but if he woke up with a headache, he had to stay in bed all day, was unable to keep down any food, and was unable to inhabit a lighted room.

In December 2007, the Veteran was seen at VA urgent care for complaints of headache with photophobia.  He had no significant nausea or vomiting.  He indicated that he had a positive response from Imitrex when visiting other ERs in the past.  He drove himself in that day.  He denied fever/chills, dizziness, epistaxis, motor/strength deficit, visual changes, cognitive changes, slurred speech, or gait abnormalities.  He was treated with medical and discharged.

A January 2008 VA primary care note indicates that the Veteran's headaches recurred periodically.  He usually took Zolmitriptan and Oxycodone with good results.  He had nausea with vomiting.  His headache was a typical migraine for him with photophobia, pain, and vomiting.  It was noted that he appeared to be in pain and was wearing sunglasses.  His gait was normal.  An assessment of migraine was indicated.

In a July 2008 statement, the Veteran reported that his headaches occurred at least once a week and sometimes twice a week.  He noted that when they occurred, he had to take the maximum dosage of Zomig allowed and then lay down in a quiet, dark room.  He noted that, if he could get the headaches to subside in a couple of hours, the effects still lingered and he was out for that day.  If he could not get the headache to subside, he had to go to the emergency department at the VA Medical Center for help.  He noted that he usually ended up in the ER about once a month.  He noted that these attacks significantly affected his ability to work, and he was only able to work about 30 to 35 hours of a 40 hour work week.  

The Veteran was in the ER in December 2008 for complaints of a migraine headache with photophobia, nausea and vomiting.  He stated that he usually got relief from Imitrex.  He denied peripheral neurological manifestations.  A neurological examination was normal.  He was assessed with migraine and treated with Imitrex with almost immediate relief of pain.  

Another December 2008 VA urgent care note reflects that the Veteran complained of a "typical" frontal migraine with photophobia.  

A December 2008 primary care note reflects the Veteran's report that he got migraines about 3 times per month.  These were occasionally accompanied by aura, nausea, photophobia, and phonophobia.  He indicated that Zomig was effective if he took the medication before nausea.  

He noted that while he was still working, his employer was lenient with his absences.  He indicated that it was only a matter of time before his headache and cervical spine disability precluded him from even part-time work. 

In June 2008, the Veteran was seen in urgent care with a migraine headache he rated a 10 on a scale to 10.  He noted that the headache started at work and continued after.  He was nauseated and photophobic.  It was indicated that he occasionally had to come to the ER when his medications were not effective.  He was placed in a dark, quiet environment for care.  He was administered Imitrex, and after 20 minutes was able to stand and was tolerant of light.  He was discharged so that he could lie down at home.  

On VA treatment in March 2009, the Veteran was seen for complaints of headaches.  He reported that he had a migraine about 2 times per week.  He had been tolerating long-acting propranolol; however, it did not decrease the frequency of his migraines.  

He was subsequently seen in urgent care in March 2009 for an acute headaches not relieved by Zomig.  He endorsed photophobia but denied nausea and vomiting.  He was again treated with medication and assessed with migraine headache.

An April 2009 ER report reflects that the Veteran had been treating his migraine at home with his usual medication, but did not get relief.  It was noted that he was last seen in the ER one month prior.  He endorsed accompanying photophobia.  

A May 2009 primary care note indicates that the Veteran had a headache at the time of treatment and wanted to go home and take some Excedrin and close his eyes for awhile.  He noted that he did get some relief from hydromorphone when nothing else worked.  He noted that he had about one migraine per week.  

A September 2009 VA QTC examination report reflects that the Veteran described his headaches as extremely painful with accompanying vomiting, light sensitivity, and occasional dizziness.  When his headaches occurred, he had to stay in bed and was unable to do anything.  He experienced headaches on the average of 4 to 6 times per month, lasting for 12 hours at a time.  He indicated that light and loud sounds aggravated his headaches.  The Veteran further reported that he was still working as a welder.  

The examiner diagnosed headaches and noted that subjective factors included severe incapacitation, throbbing, associated nausea, vomiting, and photophobia with intermittent benefits from specific drugs.  The examiner noted that objectively, mental status and neurological findings were normal.

The Veteran was again seen at VA urgent care in November 2010 for complaints of a persistent headache.  He noted that he had treated it with 2 Imitrex shots and 16 Excedrin over the past 2 days.   At that time, he felt nauseated with dry heaves.  He described this headache as his normal pattern, just more resistant to treatment.  He was photosensitive.  He drove himself to the ER and requested an Imitrex and Toradol shot.  

In January 2011, the Veteran reported that he had been experiencing a bad headache since the previous day.  He indicated that he used 2 doses of Imitrex the previous night and one that morning before coming to the ER.  His headache continued at a pain level of 8 out of 10.  He noted that he had pain in the right temple and right side of his forehead and behind the eye, as well as at the base of the skull on the right.  He admitted to phono and photophobia.  The examiner observed that the Veteran appeared uncomfortable and was lying on the examination table with a cloth covering his eyes, grimacing in pain.  He was alert and oriented.  An assessment of migraine headache was indicated.  The Veteran stated that he felt much better 1 hour after receiving medication.

A February 2011 VA outpatient treatment report indicates that the Veteran was treated for migraine headaches.  The treatment report indicates that the Veteran was given a shot of Toradol and instructed to go home and sleep in a quiet dark room.  

In March 2011, the Veteran again presented to the ER with a flare-up of his typical migraine.  He noted that he had treated himself at home with 2 injections of Imitrex with no relief of symptoms.  He had sought treatment the previous night but left due to a prolonged wait.  He returned home and took another Imitrex injection before returning the ER.  He noted that this migraine was more recalcitrant.  He denied any focal or generalized deficits.  He requested a Toradol/Imitrex combination. He also noted that he planned to go pitch to his daughter's softball team later that day.  He was administered the medication and allowed to rest in a quiet, darkened room.  After 60 minutes he was up and indicated that his pain had resolved.  The treatment provider recommended that he rest for the remainder of the day, as too much light exposure and activity would likely cause the migraine to flare up again.  

The Veteran also presented in August 2011 with complaints of migraine headache and mild nausea.  He was sensitive to light and noise.  A neurological examination was normal.  He was given Toradol and Imitrex and after 40 minutes, stated that his headache pain had decreased and he was ready to go home. 

A September 2011 treatment report reflects that the Veteran again presented with headache pain.  He denied numbness, weakness, tingling, fever, or stiff neck.  He was administered medication and offered to stay for observation, but he declined, indicating that he had to go home and get his children ready for school.

He sought treatment for migraine headaches again in October, November and December 2011.  

On May 2012 annual primary care visit, the Veteran reported that he had changed his sleeping position, and noted that his migraines had decreased in frequency from 6 to 8 to about 4 to 5 monthly.

The Veteran presented again with a severe migraine in June 2012.  He noted that he worked full-time and coached his daughter's softball team after work.  The examiner assessed recurrent migraine, probably related to both methadone withdrawal and poor sleep. 

In July 2012, the Veteran was seen 3 times in 3 days for severe migraine headache pain.  He noted that while Imitrex initially helped, he was out in the sun and aggravated his headache.  He noted that he gets headaches at least 2 times per week.

In a statement received in August 2012, the Veteran reported that he had been employed at the same job for over 4 years.  He indicated that his employer had made it clear that the lost time for chronic migraine headaches and pain would not cost him his job.  He noted that they put a couch in one of the offices so that he could give himself a shot and lay down a few hours if he needed to.  He indicated that he was confident in his employer's commitment to him, but as he was paid hourly, he did lose some time at work.  

He further noted that he suffered as many as 8 headaches a month and no fewer than 4.  Some of these headaches reportedly took several shots to relieve and could last up to 2 days.  He noted that, when he went to the VA Medical Center for treatment, it was after he had used all 8 shots he had at home.  He indicated that he usually chose to leave the ER as soon as possible to rest in the comfort of his own home.  The Veteran reported that he was a single parent and sole income earner for his home, and that the time lost from work due to these headaches put a strain on his home.

In A September 2012 Decision Review Officer (DRO) informal conference report, the Veteran's representative reported that the Veteran had to work to support his children, but that his boss was very flexible and allowed him to miss a lot of work due to his migraines.  

A December 2012 VA examination report reflects that the Veteran endorsed headache pain on both sides of the head lasting a typical duration of less than 1 day.  The Veteran had characteristic prostrating attacks of migraine headache pain more than once a month; however, the examiner also noted that the Veteran did not have very frequent prostrating and prolonged attacks of migraine or non-migraine headache pain.   

The examiner indicated that the Veteran's headaches impacted his ability to work, in that he occasionally missed days at work due to migraine headaches.  The Veteran indicated that he missed work about 4 days per month due to severe headaches.

In January 2013, the Veteran presented with complaints of headache pain and noted that he was out of Imitrex at home.  He was photophobic and beginning to get nauseous.  He was taken to a dark room and given a blanket and cloth for his eyes.  After treatment, he ambulated out of the emergency department and his daughter drove him home.

A second January 2013 VA treatment report reflects that the Veteran presented after work for severe migraine headache pain.  He rated the pain a 10 out of 10 and noted that he was also nauseous with no vomiting.  When seen, he was lying in a fetal position in a darkened room.  He was assessed with a migraine and sent home with a prescription for Imitrex.

Based upon a careful review of the record as well as the points raise in the Joint Motion for Remand, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for a next higher, 50 percent rating for the Veteran's migraine headaches, status post skull fracture, is warranted.  

Here, while the December 2012 VA examiner did not find that the Veteran's migraine headache disability was productive of very frequent, prostrating attacks, the treatment records suggest otherwise.  The record establishes that the Veteran's suffers from frequent headache attacks occurring at least 4 and up to 8 times per month.  The Veteran also received emergency room treatment at the VA Medical Center at least one time per month for headaches that he is unable to treat at home.  These records reflect that these headaches had lasted a duration of many hours at a time or sometimes for the course of a few days.  At the time of treatment, the Veteran is required to lie down and rest in a dark room, and is often sent home with the instruction to continue resting at home.  

With regard to economic inadaptability, the Veteran has reported that his job has made significant concessions to allow him to continue working, including allowing him to take breaks and rest whenever needed to treat his headaches.  He noted, however, that he was paid hourly and did not receive compensation for any time lost due to treatment of his headaches.  The VA examiner further indicated that the Veteran missed approximately 4 days per month from work due to his migraine headache disability.  Also, the Board again points out that the Court has held that the migraines need not actually "produce" severe economic inadaptability, but rather only are capable of producing such inadaptability.  Given the Veteran's employers significant concessions that allow him to continue working, the Board finds that the disability can be said to be capable of producing severe economic inadaptability.

Accordingly, the Board finds that the Veteran's migraine headache disability more nearly approximates the criteria for a 50 percent rating, which contemplates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Board notes that a 50 percent rating is the maximum rating allowed under Diagnostic Code 8100.

The Board has also considered other potentially applicable diagnostic codes; however, the Veteran's migraine headaches, status-post skull fracture, are not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule.  The Board notes that the Veteran is in receipt of a separate evaluation for cervical spine disc disease and accompanying radicular symptoms to the right upper extremity, accounting for his complaints of neck and arm pain.  To the extent that the Veteran complaints of other residuals of a traumatic brain injury, that matter has been referred as noted above. 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's migraine headache disability is fully contemplated by the applicable rating criteria. The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable. All potentially relevant rating codes have been considered and evaluated. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required. In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. The evidence of record certainly shows that the Veteran's disability has impacted his ability to work and that he has required some emergency room treatment. However, the level of interference shown is contemplated by the disability evaluation already assigned to the Veteran's disorder. Therefore, referral for consideration of an extraschedular rating for any of the disability on appeal is not warranted. 38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's migraine headaches, status post skull fracture, as his symptoms have been primarily the same throughout the appeal period. In this regard, the Board finds that a higher 50 percent rating for the disability is warranted. In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

A 50 percent rating for migraine headaches, status-post skull fracture is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


